Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections – Double Patenting
The Office Action mailed 27 May 2020, claims 18-22, 25-27, 37, and 38 of the present application, irrespective of the present claim amendments, continue to be unpatentable in view of the claims presented in copending application U.S. 9,597,023. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-22 and 25-27 are rejected under 35 U.S.C. 103(a) as being obvious over Baker, U.S. 2007/0100220 in view of McCutcheon et al., U.S. 2007/0293745. 
	On claim 18, Baker recites except as indicated:
 	An oximetry cable assembly for connection to an oximetry sensor outputting a raw oximetry signal, the cable assembly comprising:
a cable including a proximal end and a distal end;
an analog-to-digital converter ([0022] and figure 1, analog-to-digital converter 140) housed within the cable assembly and configured to digitize the raw oximetry signal (figure 1 and [0022] detector 114);
a connector located at the proximal end of the cable, wherein the connector is configured to removably connect the cable assembly to a monitor (figure 1, display) and allow communication with the monitor through a data communication link (QSM 142);
a non-transitory computer readable medium (RAM 126 or ROM 146) housed within the cable assembly and storing one or more instructions for determining an oximetry measurement from the digitized oximetry signal ([0024] unknown program including calculations with 146 storing coefficients used in the calculations); and
a processor housed within the cable assembly and programmed to receive the digitized oximetry signal from the analog-to-digital converter, to access the non-transitory computer readable medium to read the one or more instructions, to process the digitized oximetry signal using the one or more instructions to determine the oximetry measurement ([0024] results of the analysis), and to transmit the oximetry measurement to the monitor through the data communication link (display 128), “wherein the processor is housed within the connector and wherein the analog-to-digital convertor is disposed within the connector or within a second connector disposed _on the distal end of the cable assembly.”
Regarding the excepted “oximetry cable,” clearly, Baker, figure 1 discloses a sensor 100, a pulse oximeter 120 coupled together with wiring and an amplifier 133, but no “cable” is disclosed. 
In the same art of oximetry, McCutcheon, [0015] and figure 1, discloses a cable 14 coupled to a sensor 10 and a patient monitor 12. The interface between monitor 12 and cable 14 appears to be an unnamed connector, which is analogous to the claimed “distal end.” The point at which the sensor 10 is coupled to cable 14 is analogous to the claimed “proximal end.”  As disclosed in McCutcheon, [0015] “As will be appreciated by those of ordinary skill in the art, the sensor 10 and/or the cable 14 may include or incorporate one or more integrated circuit devices or electrical devices, such as a memory, processor chip, or resistor, that may facilitate or enhance communication between the sensor 10 and the patient monitor 12. Likewise the cable 14 may be an adaptor cable, with or without an integrated circuit or electrical device, for facilitating communication between the sensor 10 and various types of monitors, including older or newer versions of the patient monitor 12 or other physiological monitors.” Note: this includes sensor 10 and monitor 12 communicating via wireless means to include radio, infrared, optical, and the like. 
It would have been obvious at the time the claimed invention was filed to modify Baker such that its cited components are replaced in cable 14 as suggested in McCutcheon where the modification is realized in an embodiment meeting the claimed limitation. McCutcheon teaches a known embodiment for encasing or containing components found in an oximetry monitoring device, disclosed in Baker, and one of ordinary skill in the art would have carried out this modified with a likelihood of success. Furthermore, while neither Baker nor McCutcheon disclose the cable assembly as being able to be “removeably connect,” one of ordinary skill in the art would have included this feature in case the cable needed to be replaced. 
	Regarding the claimed:
	“wherein the processor is housed within the connector and wherein the analog-to-digital convertor is disposed within the connector or within a second connector disposed on the distal end of the cable assembly,” Baker, as previously disclosed, includes an embodiment in which a processor 122 and analog-to-digital converter 140 is located in the pulse oximeter 120. Additionally, McCutcheon discloses an interface between monitor 12 and cable 14 which appears to be an unnamed connector included as I/O 50. Neither specifically disclose the above claim features of placing the processor and the A-D converter in the cable. However, it would have been obvious at the time the claimed invention was filed to one of ordinary skill in the art to rearrange the known components from one embodiment to another to realize an embodiment meeting the claimed invention. 
Unless the arrangement of the components found in the invention provides something new or unexpected, and the prior art represents a rearranged version of the claimed invention in which one of ordinary skill in the art has the ability to the move the components in accordance with his optimal arrangement parameters, the claimed invention cannot be considered patentable subject matter. 
See MPEP 2144.04 VI. C.    
Rearrangement of Parts
	Furthermore, it would have been obvious at the time the claimed invention was filed to try and arrange the components found in the references into an embodiment analogous to the claimed invention. See MPEP 2143 E. "Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success
On claim 19, Baker cites except:
The oximetry cable assembly of claim 18, wherein the non-transitory computer readable medium stores instructions for determining an alarm based on the oximetry measurement, and wherein the processor, when in operation, accesses the non-transitory computer readable medium to read the instructions from the non-transitory computer readable medium and executes the instructions to determine the alarm. Baker, which discloses a display 128 to show a person the status of a patient’s oxygen level, Baker doesn’t discloses the excepted claim limitations. 
In the same art of oximetry systems, McCutcheon, [0029] discloses an audio alarm stating “oxygen saturation level is below 80%.” 
It would have been obvious at the time the claimed invention was filed to modify Baker’s display system using the features outlined in McCutcheon such that the claimed invention is realized. McCutcheon discloses a known embodiment for warning a user of certain levels of oxygen in a patient and one of ordinary skill in the art would have incorporated this feature into the display of Baker and the results of the substitution would have predicted the claimed invention. 

On claim 20, Baker and McCutcheon cites:
The oximetry cable assembly of claim 19, wherein the processor, when in operation, is configured to transmit the alarm to the monitor via the data communication link. See the rejection of claim 19. 

On claim 21, Baker cites except:
The oximetry cable assembly of claim 18, wherein the monitor does not include a monitor processor programmed to process the digitized oximetry signal to determine the oximetry measurement. 
In the rejection of claim 1, Baker, figure 1, discloses an oximeter system wherein a processor 122 is included. Furthermore, McCutcheon, [0015], discloses an embodiment wherein “a cable 14 may include one or more integrated circuit devices or electrical devices, such as a memory, processor chip, or resistor which may facilitate or enhance communication between the sensor 10 and the patient monitor 12. Likewise the cable 14 may be an adaptor cable, with or without an integrated circuit or electrical device, for facilitating communication between the sensor 10 and various types of monitors, including older or newer versions of the patient monitor 12 or other physiological monitors.”
In other words, McCutcheon suggests there are oximeters lacking components where cable 14 includes these features. Neither Baker nor McCutcheon discloses a monitor that does not include a monitor processor programmed to process the digitized oximetry signal. However, it would have been obvious at the time the claimed invention was filed to modify Baker and MCCutcheon such that the claimed invention is realized. Clearly, Baker discloses an oximeter including a processor while McCutcheon includes a cable that does not include a processor but has the capability of including a processor. Thus, it would have been a matter to one of ordinary skill in the art to rearrange the known components from one embodiment to another to realize an embodiment meeting the claimed invention. 
Unless the absence of a known component in one element of a system is found in another element of the same system but the prior art otherwise includes all of the components found in the invention, the claimed invention cannot be considered patentable if the prior art represents a rearranged version of the claimed invention. 

MPEP 2144.04 VI. C.    
Rearrangement of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

On claim 22, Baker and McCutcheon cites:
The oximetry cable assembly of claim 18, wherein the data communication link is a wireless communication link. See the rejection of claim 18 citing McCutcheon, [0015]. 

On claim 25, Baker cites:
The oximetry cable assembly of claim 18, wherein the processor is programmed to process the digitized oximetry signal to determine a second physiological parameter in addition to the oximetry measurement. Baker, [0003], pulse rate of patient. 

On claim 26, Baker cites:
The oximetry cable assembly of claim 25, wherein the second physiological parameter comprises a pulse rate. See the rejection of claim 25 citing Baker. 

On claim 27, Baker and McCutcheon cites:
The oximetry cable assembly of claim 25, wherein the processor further transmits the second physiologic parameter a wireless communication link to the monitor.  See the rejection of claim 1 citing McCutcheon, [0015] wireless communications. 
Claims 37 and 38 are rejected under 35 U.S.C. 103(a) as being obvious over Baker, U.S. 2007/0100220 in view of McCutcheon et al., U.S. 2007/0293745 and DelloStritto et al., U.S. 2012/0101349 (hereinafter 349). 
On claim 37, Baker and McCutcheon cites except:
The oximetry cable assembly of claim 18, wherein the cable assembly is
configured to allow communication with the monitor through a data communication link via a monitor-supported communications protocol, wherein the connector includes a monitor protocol selection button or switch.
	Baker and McCutcheon, as disclosed in the rejection of claim 18, includes an oximetry cable communicating using QSM. Furthermore, Baker includes using RAM 126 or ROM 146, implying a processor is at work carrying out the instructions disclosed in [0024]. Neither Baker nor McCutcheon discloses the above claimed invention where a switch or button is used to carry out operating an oximeter using a monitor-supported communications protocol.
 	In the same art of pulse oximetry systems,  349, [0012], The processing module 110 includes at least a processor 107, at least one network interface 105, a power supply 106 and, optionally, data storage means 109. The network interface 105 can be configured to communicate data by a protocol such as universal serial bus (USB), Wi-Fi, Bluetooth.TM., IrDA, radio frequency, IEEE 802.11, IEEE 802.15 and/or Zigbee. Furthermore, [0018] cites:
“More specifically and in the continuous mode, data received by the photodetector 117 will be communicated to the network interface 105 at substantially real-time and without significant time delay or interval. In one exemplary embodiment, subsequent interaction with the user interface device 150 toggles the transmission mode of the herein described apparatus to an alternative episodic mode, thereby causing illumination of LED 142. In the episodic transmission mode, data received by the photodetector 117 is communicated to the network interface 105 at a pre-defined time interval, as stored in the data storage means 109. In this exemplary embodiment, though other permutations of the transmission mode order are contemplated, subsequent interaction with the user interface device 150 toggles the transmission mode of the apparatus to another alternative threshold transmission mode, thereby causing illumination of LED 144.”
In short, 349 discloses an embodiment in which a user interface “toggles” (that is, enables or engages) the system into operation. At least one of the suggested modes of operation is described in [0018] and at least one of these modes is selected to carry out the oximetry data communications. 
It would have been obvious at the time the claimed invention was filed to modify Baker and McCutcheon’s embodiment using the features disclosed in 349 such that the multi-protocol communications system is engaged upon the user toggling the system into operation. “Toggling” is analogous to the claimed “selection of the button or switch” and one of ordinary skill in the art would have included this feature to allow the user the ability to conveniently interface oximeter systems equipped with different communication systems.
On claim 38, Baker, McCutcheon, and 349 cites except:
The oximetry cable assembly of claim 18, wherein the cable assembly is
configured to allow communication with the monitor through a data communication link via a monitor-supported communications protocol, and wherein the cable assembly is configured to automatically select a communication protocol from among a variety of preprogrammed protocols or to automatically negotiate a mutually supported protocol with the monitor.
	In the rejection of claim 37, 349 discloses an embodiment in which a user toggled action on an oximeter allows the communications of data from the oximeter in any one of the listed protocols found in [0018]. 349 doesn’t disclose an automated feature as required in the claim limitations. However, it would have been obvious at the time the claimed invention was filed to include into Baker, McCutcheon, and 349 the ability to automate the cited activity disclosed in 349. While 349 discloses the user “toggling” the operation of the oximeter, which includes at least operating in one of the communications modes listed in 349, the claimed feature of “automatically select[ing] a communication protocol from among a variety of preprogrammed protocols or to automatically negotiate a mutually supported protocol with the monitor” isn’t disclosed. However, automating a manual function isn’t not considered patentable subject matter since the operation of selecting a communication’s protocol is already happening in the reference and the intervention of a user is what is taking place to make the operation occur. Furthermore, automating a known manual activity isn’t considered patentable subject matter if automating the activity does not provide anything new or unexpected. See MPEP 2144.04. III “Automating a Manual Activity.” 
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 37 and 38 have been carefully reviewed. However, the claimed limitations found in these claims, as indicated in item 5 above, were not previously examined and thus, the applicant’s arguments are moot. The new claims required a new search and consideration.
The applicant’s arguments regarding the double patenting rejection of claims 18-22, 25-27 (and now, as a result of their dependency, claims 37 and 38) have been carefully reviewed but are not persuasive since no amendments to the claims were introduced since the previous Office Action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683